Case: 17-10498      Document: 00514326100         Page: 1    Date Filed: 01/29/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 17-10498
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         January 29, 2018
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JOHNNY L. WILSON, also known as Johnny Lee Wilson,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:16-CR-126-1


Before KING, ELROD, and HIGGINSON, Circuit Judges.
STEPHEN A. HIGGINSON, Circuit Judge: *
       Johnny L. Wilson pleaded guilty to embezzling union funds. He was
sentenced to 18 months of imprisonment and ordered to pay $120,352.32 in
restitution to the Amalgamated Transit Union Local 1338. The judgment
provided for a schedule of payments following Wilson’s release from prison, but
also noted that the payment plan did not affect the Government’s ability to




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10498     Document: 00514326100     Page: 2   Date Filed: 01/29/2018


                                  No. 17-10498

immediately collect payment in full by any means available under state or
federal law.
      Approximately four months into Wilson’s prison sentence, the
Government filed an application for a writ of garnishment pursuant to the
Federal Debt Collection Procedures Act (“FDCPA”). The Government sought
a writ of garnishment for nonexempt property belonging to Wilson in the
possession of the garnishee, Regions Bank. As required by 28 U.S.C. §§ 3203(c)
and 3205(c)(3)(B), the application for writ of garnishment, order for issuance
of writ of garnishment, writ of garnishment, and clerk’s note of exemptions and
hearing request form were served on Regions Bank and Wilson. After receipt
of the garnishment documents, Regions answered that it had in its possession
$914.47 belonging to Wilson, and Wilson requested a hearing. The district
court denied the hearing request, reasoning that Wilson had failed to establish
any facts entitling him to a hearing. The district court then issued a final order
of garnishment.
      Wilson, proceeding pro se, timely appealed. He argues that the district
court erred in entering the garnishment order and seeks to repay his debt
according to the schedule established in the judgment of conviction. We review
restitution garnishment orders for abuse of discretion. United States v. Elashi,
789 F.3d 547, 548 (5th Cir. 2015).
      The Government may use the garnishment provisions of the FDCPA to
collect restitution obligations imposed in a criminal judgment. United States
v. Ekong, 518 F.3d 285, 286 (5th Cir. 2007). Under the FDCPA, a court may
garnish “property (including nonexempt disposable earnings) in which the
debtor has a substantial nonexempt interest and which is in the possession,
custody, and control of a person other than the debtor, in order to satisfy the
judgment against the debtor.” 28 U.S.C. § 3205(a). Section 3205(c) sets forth



                                        2
    Case: 17-10498     Document: 00514326100        Page: 3   Date Filed: 01/29/2018


                                     No. 17-10498

the procedures for issuing an order of garnishment, including service of a writ
of garnishment upon the garnishee and the debtor, the garnishee’s answer to
the writ, and the opportunity for the debtor or the Government to object to that
answer and request a hearing. See 28 U.S.C. § 3205(c). “The party objecting
shall state the grounds for the objection and bear the burden of proving such
grounds” and the court “shall hold a hearing within 10 days after the date the
request is received by the court, or as soon thereafter as is practicable.” 28
U.S.C. § 3205(c)(5). If no hearing is requested, the court “shall promptly enter”
an order of garnishment. 28 U.S.C. § 3205(c)(7). “If a hearing is timely
requested, the order shall be entered within 5 days after the hearing, or as soon
thereafter as is practicable.” Id.
      On appeal, Wilson does not assert any legal or factual error by the
district court. He outlines the above-noted procedures for entering a final order
of garnishment, but he does not assert that the district court erred in following
them. Construing his pro se filings liberally, see Grant v. Cuellar, 59 F.3d 523,
524 (5th Cir. 1995), he appears to contend that the district court erred by
denying his request for a hearing. However, his request for a hearing did not
assert any grounds for objecting to the garnishment. Accordingly, the district
court did not abuse its discretion in denying the hearing request. See United
States v. Stone, 430 F. App’x 365, 368 (5th Cir. 2011); 28 U.S.C. § 3205(c)(5)
(“The party objecting shall state the grounds for the objection . . . .”). To the
extent he argues that the Government is limited to collecting the restitution
amount solely by means of the schedule established in the judgment of
conviction, he is incorrect. See Ekong, 518 F.3d at 286 (holding that a criminal
judgment specifying a restitution payment plant does not prevent the
Government from requiring immediate payment by garnishment).
      The judgment of the district court is AFFIRMED.



                                          3